COOKS, J.,
concurs.
| ¶1 fully agree with the majority opinion in finding Stelly permanently and totally disabled. In light of that finding I do not agree with the affirmance of the Worker’s Compensation Judge’s (WCJ) ruling on the Motion for Summary Judgment. The WCJ deferred his ruling on the Motion for Summary Judgment to the merits. We find he ruled wrong on the merits. Because we find for Stelly, and render judgment in his favor on the only issue raised in his Motion for Summary Judgment, the correctness of the WCJ’s ruling on the Motion for Summary Judgment is rendered moot.